Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2005/0089424 to Liu.
In Reference to Claim 1


    PNG
    media_image1.png
    533
    570
    media_image1.png
    Greyscale
 
Liu teaches a multiple stage pump with 5 stages.  The last stage chamber is sealed at one end by a head plate and the other end by the interstage coupling unit.
Liu does not teach the second stage chamber is sealed at one end by a head plate and the other end by the interstage coupling unit.
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Liu to reduce the compression stage from 5 to 2.  Doing so, would result in the second stage chamber is sealed at one end by a head plate and the other end by the interstage coupling unit.  Although the Liu did not disclose two compression chamber, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
In Reference to Claim 2
Liu discloses the coupling unit is in the first unitary stator is configured to receive the inter-stage coupling unit therewithin
Liu does not teach the coupling unit is in the second unitary stator.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to position in the second unitary stator, since it has been held that rearranging parts of an invention involves only routine skill in the art.  Merely reposition of coupling part has no patentable significance unless a new and unexpected result is produced.
In Reference to Claim 3
Liu discloses the first inter-stage coupling part (Fig. 5, 345/342) defines a first portion of first and second coupling faces and the second inter-stage coupling part (Fig. 5, 344/343) defines a second portion of first and second coupling faces and the void extends between the first and second coupling faces (As shows in Fig. 5, the voids (301/302) extends coupling faces).
In Reference to Claim 4
Liu discloses each of the first and second coupling faces is configured to be received by a respective adjacent stage of the multi-stage vacuum pump (As showed in Fig. 4).
In Reference to Claim 5
Liu discloses each of the first and second coupling faces is configured as a head plate to seal an end of the respective adjacent stage of the multi-stage vacuum pump. (As showed in Fig. 4, the coupling faces seal one end of the chamber)
In Reference to Claims 6 and 7
Liu discloses the first coupling face defines an inlet aperture (Fig. 4, annotated by the examiner) to receive an exhaust from a first adjacent stage of the said multi-stage vacuum pump and the second coupling face defines an outlet aperture (Fig. 4, annotated by the examiner) to deliver said exhaust to a second adjacent stage of the multi-stage vacuum pump and the first and second inter-stage coupling parts define a transfer conduit configured to fluidly couple the inlet aperture with the outlet aperture.
the inlet aperture (Fig. 4, annotated by the examiner) is located fluidly downstream of the first adjacent stage of the multi-stage vacuum pump and the outlet aperture (Fig. 4, annotated by the examiner) is located fluidly upstream of the second adjacent stage of the multi-stage vacuum pump.
In Reference to Claim 8
Liu discloses one of the first and second portions of the first coupling face defines the inlet aperture (Fig. 4, annotated by the examiner) and another of the first and second portions of the second coupling face defines the outlet aperture (Fig. 4, annotated by the examiner).
In Reference to Claim 9
Liu discloses one of the first and second portions of the first coupling face defines the inlet aperture (Fig. 4, annotated by the examiner), another of the first and second portions of the first coupling face defines a recirculation outlet aperture (Fig. 4, annotated by the examiner), and the first and second inter-stage coupling parts define a recirculation conduit configured to selectively fluidly couple the inlet aperture with the recirculation outlet aperture.
Response to Arguments
Applicant's arguments filed 11/17/21 have been fully considered but they are not persuasive.
The objection of drawing has been withdrawn due to the claim cancelation.  The current drawing is acceptable.
The USC 35 112 claim rejection to Claims 10-12 has been withdrawn, since claims 10-12 has been canceled.
Starting on Page 5, the Applicant argues USC 102/103 Claims rejection to claims 1-8.  One Page 6, the Applicant argues Liu does not discloses the claim as amended.  The Office respectfully disagrees.  As explained the claim rejection section, Liu discloses the coupling unit is in the first unitary stator is configured to receive the inter-stage coupling unit. Liu does not teach the coupling unit is in the second unitary stator. It would have been obvious to one having ordinary skill in the art at the time the invention was made to position in the second unitary stator, since it has been held that rearranging parts of an invention involves only routine skill in the art.  Merely reposition of coupling part has no patentable significance unless a new and unexpected result is produced.
Also on Page 6, the Applicant argues that Liu does not teach the partition located within a housing of the pump stage.  The Office respectfully disagrees.  As annotated in Fig. 4, the partition does positioned in the housing of the first housing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Publication 2004/0126255 to Kuramoto.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        1/10/22